DETAILED ACTION
This office action is in response to communication filed on 06/21/2022. Claims 1-8, 15-20 have been canceled. Claims 21-36 have been added. Claim 9 have been amended. Claims 9-14 and 21-36 are pending on this application.

Allowable Subject Matter
Claims 9-14 and 21-36 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Volkel et al. Pub. No. 2018/0316365.
	Fig. 1A of Volker et al. a discloses a transparent structure 100 includes support layer 102 and a metallic film 104.
	Fig. 2 of Volkel discloses the transparent structure (support layer 202 and metallic film 204 attached to the windshield of the vehicle; paragraph 0022). 
Fig. 2 of Volkel et al.  discloses a slotted electrically conductive structure (unit cells slotted structure 208 of metallic film 204) attachable to a substrate (supported layer 202; paragraph 0022) having a first dielectric constant (dielectric constant of support layer 202; paragraph 0031)  and configured to enhance penetration of an incidental radio wave (paragraph 0020)  with a wavelength (paragraph 0032), through the substrate (layer 202) by allowing a substantial portion of the incidental radio wave to penetrate from a first region (outside  of the vehicle) having a second dielectric constant (dielectric of air outside the vehicle) to a second region (inside of the vehicle) through the substrate (layer 202), the slotted electrically conductive structure (slotted structure 208 of metallic film 204) comprising: a metallic base layer  (204; paragraph 0023) of transparent metal (paragraph 0019) or metal oxide; an adhesive laver (paragraph 0025) for attaching the metallic base (204) layer to the substrate (202); and one or more patterned slots (patterned slots of 208) provided on the metallic base layer (204), wherein each of the patterned slots (patterned slots in 208)  comprises a plurality of feature elements (features elements of 208) covering an entire area of the patterned slot (area of patterned slot 208), wherein: the metallic base layer (204)  not covered (part of 204 is not covered by features elements of 208) by the plurality of feature elements (feature elements of 208) has a reduced thermal energy loss (paragraph of 0026 discloses increase internal  temperature) and a problem of signal blockage and reflection (paragraph 0020 discloses “the radio signal may be reflected when f1 lies outside the one or more RF gaps of the film); and the plurality of feature elements (features elements of 208) is configured to allow the incidental radio wave to pass through (paragraph 0020 discloses “This radio signal at frequency f1 may pass through film 104 if f1 lies within the one or more RF gaps of the film”), the slotted electrically conductive structure (conductive structure of 208; see Fig. 9A and 9B ). 

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:   the film structure comprises: a bottom layer of transparent material; and a plurality of irregularly shaped protrusions distributing randomly across DEocket No. P211 17USO1 34580-2- -the film structure and protruding from the bottom layer; each of the irregularly shaped protrusions has a height less than 2, and a width less than the substrate, after attaching the film structure thereon, has a third dielectric constant and is configured to converge the incidental radio wave to the focal point or the focal area in the second region; and the third dielectric constant has a value closer to the second dielectric constant.
With respect to claim 26, in addition to other elements in the claim, prior art considered individual or combination does not teach:  the film structure comprise: a bottom layer of transparent material; and a plurality of irregularly shaped pits distributing randomly across the film structure and engraved from the bottom layer; each of the irregularly shaped pits has a depth less than 2, and a width less than 21; the substrate, after attaching the film structure thereon, has a third dielectric constant and is con figured to converge the incidental radio wave to the focal point or the focal area in the second region; and the third dielectric constant has a value closer to the second dielectric constant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/23/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845